                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JOSHUA S. HERRERA,                                  Case No. 18-cv-06757-VC (PR)
                  Petitioner,                         ORDER GRANTING MOTION TO
                                                      DISMISS; DENYING MOTION TO
           v.                                         STAY
  SHAWN HATTON,                                       Re: Dkt. Nos. 8, 9

                  Respondent.



       Joshua S. Herrera filed this pro se petition for a writ of habeas pursuant to 28 U.S.C.

§ 2254. On January 28, 2019, the respondent filed a motion to dismiss the petition as a second or

successive petition under 28 U.S.C. § 2244, arguing Herrera previously filed a federal habeas

petition challenging the same convictions he challenges in this petition.

       On March 6, 2013, Herrera filed a federal habeas petition challenging his convictions in

the Santa Clara County Superior Court, Case Number CC-313775, for home invasion robbery,
burglary, and assault with a deadly weapon, with gang and gun enhancements. See Herrera v.

Grounds, C 13-1016 LHK (PR), ECF No. 1. The Court granted the respondent’s motion to

dismiss the petition as untimely and entered judgment. Id., ECF Nos. 17, 18. The Ninth Circuit

denied Herrera’s request for a certificate of appealability and the Supreme Court denied his

petition for a writ of certiorari. Id., ECF Nos. 25, 27.

       In this petition, Herrera also challenges his convictions in the Santa Clara County

Superior Court, Case Number CC-313775. ECF No. 1 at 1,3.

       28 U.S.C. §§ 2244(b)(A) and (C) state:

                (b)(3)(A) Before a second or successive application permitted by
               this section is filed in the district court, the applicant shall move in
               the appropriate court of appeals for an order authorizing the district
               court to consider the application.

               (b)(3)(C) The court of appeals may authorize the filing of a second
               or successive application only if it determines that the application
               makes a prima facie showing that the application satisfies the
               requirements of this subsection.

        Because the dismissal of the first habeas petition for untimeliness is a disposition on the

merits, Herrera’s further petition is a second or successive petition for purposes of 28 U.S.C.

§ 2244(b). See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009).

        In his opposition, Herrera acknowledges that this is a successive petition, but moves to

stay this petition while he obtains authorization from the Ninth Circuit to file his petition in this

Court. However, this Court lacks jurisdiction over this successive petition. See Burton v.

Stewart, 549 U.S. 147, 153 (2007) (without authorization from Court of Appeals to file

successive petition, district court is without jurisdiction over it). Therefore, Herrera’s motion for

a stay is denied and the motion to dismiss is granted. This petition is dismissed without

prejudice.

        The Clerk shall terminate all pending motions, issue a separate judgment and close the

case.


        IT IS SO ORDERED.
Dated: May 7, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
